Elliott, J.
The ruling of the circuit court in sustaining a demurrer to the fourth paragraph of the appellants’ answer presents the first question upon which- a- reversal of the judgment is claimed.
That paragraph admits the speaking of the slanderous words charged in the complaint, but fails to justify them;, or show by the averment of proper facts that they were' not spoken in the slanderous sense charged in the complaint.. The fact alleged in the paragraph, that the words were* spoken when said Nancy was provoked and excited by what" she was informed had been said concerning her and her husband, by the plaintiff', is not sufficient to rebut the presumption of malice arising from the speaking of the slanderous words charged, they being false in fact: That the* words were spoken in the heat of passion or under excitement, might properly be shown in mitigation of damages,, but not in bar of the. action.
The appellants requested the court to- instruct the jurjas follows:
“1st. If, upon a consideration of the whole evidence, .itc *178appears that the words were spoken in the heat of passion, without malice, and, if repeated, were repeated without malice, you should find for the defendants.”
“2d. While the speaking of actionable words implies malice, it is still proper that you consider all the evidence in the casein determining the question whether the words that may have been proved to have been uttered were uttered maliciously or not. If they were not uttered maliciously, you should find for the defendants.”
The instructions were refused, to which the appellants excepted. This ruling of the court is also urged as being erroneous.
We think there was no error in refusing to give the instructions as asked. They involve the same question, in substance, as that presented by the fourth parargraph of the answer, and what has been said in discussing that paragraph applies with equal force to these instructions. It is true, that malice is essential to render slanderous words actionable, but it is now the settled doctrine, that when ■words actionable in themselves are spoken in a criminal ■sense and are false, malice is implied from the speaking.
The instructions given by the court to the jury are in the .record, and contain a full and fair statement of the law arising upon the pjleadings and evidence in the case.
The only remaining questions in the case are based on -the refusal of the court to permit either of the appellants ■to testify as a witness in the case.
It appears by a bill of exceptions that, at the proper time, ■the appellant Nancy offered herself as a witness in her ■own behalf in said cause, and offered to testify to the facts rin mitigation of damages, set forth in the second and third ^paragraphs of the -answer, and also that the slanderous words imputed to 'her in the complaint were not spoken by heir; but the plaintiff objected to her being permitted to ■■testify in the cause, for the reason, that, being the wife of Herman Mousler, the other defendant in the action, she was .not .a-competent witness .to prove any fact in the cause *179on behalf of the defense, which objection the court sustained, and refused to permit her to testify as to any fact for the defense.
The appellant Herman also offered himself as a witness in his own behalf on said trial, and also offered to testify to the facts alleged in mitigation of damages in the second and third paragraphs of the answer, and that at the time said Nancy uttered the slanderous words charged in the complaint, she was laboring under great excitement, occasioned by rumors of certain defamatory words said to have been ■spoken by the plaintiff of her, said Nancy, and further, that he caused said Nancy to go with a mutual friend to the person to whom the words were spoken, to retract the same. But the evidence was rejected by the court, on the ground that said Herman, being the husband of his co-defendant, was not a competent witness in the case for the defense, and could not bo permitted to testify therein to any fact for the defense. Proper exceptions were taken to these rulings.
The statute excludes the husband and wife as witnesses “for or against each other,” but does not prohibit each from testifying in his or her own behalf; and when they are united in the same action, the evidence of one of them cannot be considered in determining the issue for the other.
In this case, we all concur in the opinion that, the wife was a competent witness in her own behalf, and three of the judges unite in the opinion that the husband was also a competent witness for himself.' ■ In this opinion I cannot concur.
In Carnie v. Murphy, 28 Ind. 88, which was an action by husband and wife against a physician for malpractice in the treatment of the wife, the action sounding in tort, the court was equally divided on the question as to the right of the wife to testify as a witness.
And so in Ward v. Colyhan, 30 Ind. 395, which was a suit by husband wife for slanderous words spoken of the wife, this court was equally divided, as to the right of the wife to testify as a witness .in her-own behalf.
*180But in the case of Albaugh v. James, 29 Ind. 398, which was a' suit against husband and wife, for the abduction of the wife of the plaintiff, it was held, that the defendants had each the right to testify in his or her own behalf, and that the fact that the testimony of one might tend to benefit the other is no reason for excluding the evidence; but it would be the duty of the court, by instructions, if asked, to limit the effect of the testimony to the case of the party testifying. See, also, Crane v. Buchanan, 29 Ind. 570.
In the case now before us, the cause' of action is against the wife, for slanderous words spoken by her. The husband is properly-joined as a party, and is responsible for the damages that-may be recovered, but his liability is simply an incident of the marriage relation, and not for any act of his own; and if-he should die pending the suit, the action would survive against the wife alone, and not against his personal representatives.. The facts to which the husband offered to testify were in mitigation of the damages, and relate exclusively-to the wife and her conduct, except the fact that - the husband caused the wife to go the person to whom she had-uttered the slanderous words and retract the same; but this act of the husband, however meritorious, could not go -in mitigation of the damages, and hence was not proper- evidence. Yeates v. Reed, 4 Blackf. 463. If the words were spoken in the heat of passion, and the wife-afterwards- went to the person to whom they were uttered and retracted, the slanderous charge, such facts would be proper evidence for the wife in mitigation of damages. All the-proper-facts-- offered to be proved by the husband, in mitigation of damages, were direct evidence for the Avifé, and not for-the'husband, except as they might incidentally and unavoidably tend to release his liability resulting from the marital relation. The wife, in my opinion, had the right to testify,because the cause of action is directly against her, and for her individual act, and she would, therefore be testifying, directly for herself;, and. the fact that her evidence might incidentally and unavoidably tend to benefit the- kus*181band, would be no reason for excluding it. But the husband’s position is just the reverse; his evidence-would be directly for the wife, and only incidentally for . himself, and for that reason would, in my opinion, be incompetent.
W. S. Holman, for appellants.
S. M. Jones and J. W. Gordon, for appellee.
Judgment reversed, with costs, and the cause remanded for a new trial.